HENSHAW, J.
Magdalena Wittmeier, executrix, filed her final account in the matter of the estate of J. G-. Wittmeier, and also petitioned for distribution. Her account was settled and distribution decreed. G-. A. Wittmeier was a legatee under the will, and had assigned his legacy, amounting to one thousand dollars, to John C. Hughes. By the decree this legacy was ordered distributed and paid to Hughes.
The executrix, failing and refusing to pay over the money, was cited to show cause. After hearing she was found to be contumacious, adjudged guilty of contempt, and was ordered committed to jail until she complied with the terms of the decree of distribution. From the order adjudging her in contempt she has taken an appeal. This is a motion to dismiss that appeal.
*256It is well established that obedience by executor or administrator to a decree of distribution may be enforced by contempt proceedings. (Ex parte Smith, 53 Cal. 204; Ex parte Cohn, 55 Cal. 193; Sayers v. Superior Court, 84 Cal. 642; In re Clary, 112 Cal. 292.)
Appeals in probate proceedings lie only from such orders and decrees as are enumerated in section 963, subdivision 3, of the Code of Civil Procedure. (Estate of Calahan, 60 Cal. 232; Estate of Lutz, 67 Cal. 457; Estate of Wiard, 83 Cal. 619.) The provisions of subdivision 2 of section 963, relative to appeals from orders made after final judgment, are not applicable to probate proceedings. (Estate of Calahan, supra; Estate of Walkerly, 94 Cal. 352; Estate of Smith, 98 Cal. 636; Iverson v. Superior Court, 115 Cal. 27.)
Appellant contends, however, that aside from these considerations she has an appeal as of right, and cites the case of People v. O’Neil, 47 Cal. 109. In that case it was so held; but People v. O’Neil, supra, has been twice overruled (Tyler v. Connolly, 65 Cal. 28; In re Vance, 88 Cal. 262); and it may be taken as finally settled that appeals will not lie to this court from judgments in contempt such as this. (Sanchez v. Newman, 70 Cal. 210; Ex parte Clancy, 90 Cal. 553; Cosby v. Superior Court, 110 Cal. 45.)
Whether or not an appeal will lie from an order made after final judgment declaring a person in contempt, when the object of the order of contempt is to enforce a compliance with the final judgment, is a question now under consideration by this court.
The motion is granted and the appeal dismissed.
Temple, J., Harrison, J., McFarland, J., and Yan Fleet, J., concurred.